NUMBERS 
13-10-00120-CV 
13-10-00121-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG
 

 
REGION ONE EDUCATION
SERVICE CENTER 
AND JACK C. DAMRON,                                                            Appellants,
 
                                                             v.
 
ALMA DOFFING,                                                                             Appellee.
 

 
                     On
appeal from the County Court at Law No. 4 
                                       of Hidalgo County, Texas.
 

 
                               MEMORANDUM OPINION
 
Before Justices Yañez, Garza, and Benavides
Memorandum Opinion
Per Curiam
 
Appellants,
Region One Education Service Center and Jack C. Damron, perfected appeals from
judgments entered by the County Court at Law No. 4 of Hidalgo County, Texas, in
cause number CL-09-3695-D. 
On May 24, 2010, this Court issued an order consolidating appeals and abating
the case for mediation.  The Court hereby REINSTATES the appeals.  Appellants
have filed unopposed motions to dismiss the appeals on grounds that the parties
have reached an agreement to settle and compromise their differences. 
Appellants request that this Court dismiss the appeals.  
The
Court, having considered the documents on file and appellants’ motions to
dismiss the appeals, is of the opinion that the motions should be granted.  See
Tex. R. App. P. 42.1(a). 
Appellants’ motions to dismiss are granted, and the appeals are hereby
DISMISSED.  In accordance with the agreement of the parties, costs are taxed
against the party incurring same. See Tex.
R. App. P. 42.1(d) ("Absent agreement of the parties, the court
will tax costs against the appellant.").  Having dismissed the appeals at
appellants’ request, no motion for rehearing will be entertained, and our
mandate will issue forthwith.  Any pending motions are dismissed as moot.       
 
PER
CURIAM
Delivered and filed the 
23rd day of September, 2010.